HENLEY, Senior Circuit Judge,
concurring.
I concur in the result reached by the court, and in main I agree with the court’s reasoning, but write separately to express some misgiving about due process and shock at the manner in which these child abuse cases were handled by local officials. Cf. Myers v. Morris, 810 F.2d 1437, 1470 (8th Cir.) (F. Gibson, Senior Circuit Judge, concurring), cert. denied, — U.S. -, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987).
While it cannot be gainsaid that failure to follow Minnesota statutes and administrative rules does not amount to a denial of due process, what the district court may have overlooked is that, Myers notwithstanding, appellants may still have stated a § 1983 claim if the procedures actually followed did not comport with due process.
The right of personal choice in matters of family life is one of the liberties protected to some extent by the due process clause of the fourteenth amendment. Smith v. Organization of Foster Families for Equality & Reform, 431 U.S. 816, 842-43, 97 S.Ct. 2094, 2108-09, 53 L.Ed.2d 14 (1977). Defining the particular dictates of due process requires the balancing of three factors:
First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 903, 47 L.Ed.2d 18 (1976).
The private interest here, preservation of the family from governmental intermed-dling, would, in my opinion, be of the highest order. As an offset, however, the government has a strong interest in protecting children from abuse and neglect.
At the very least, the parents were entitled to demand that the State conduct a minimally adequate investigation before forcibly removing the children from the home. Here, the social workers’ lackadaisical attitude at the outset (i.e., failure to quickly investigate Yackley’s allegations) is totally at odds with their subsequent haste in petitioning for removal of the children. Weight is added to appellants’ due process claim by governmental reliance on what has been described charitably as “exaggerated” allegations and on “false inferences” by agency officials.
In the totality of the circumstances, I have serious doubt that the procedures actually followed comport with due process. Even so, I cannot disagree with the court’s holding that appellees are protected by qualified immunity. The district court found no evidence of malice or improper motives. And this court, relying on Myers, supra, has chosen to affirm. While I think it is arguable that appellees did not act in an “objectively reasonable manner,” id. at 1455, the result reached by the court is one with which I am not prepared to disagree.
Thus, as indicated, I concur.